Citation Nr: 1817613	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-38 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include alcoholism. 

2.  Entitlement to service connection for bilateral hip vascular disease, secondary to alcoholism.  


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1986 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

The Veteran testified at a Board hearing in November 2016.  A copy of the hearing transcript is associated with the claims file.  


FINDINGS OF FACTS

1.  Alcohol abuse is the result of the Veteran's own willful misconduct and thus a bar to establishing service connection.  

2.  There is no competent medical evidence of a psychiatric disorder, except for a history of alcohol and drug abuse.  

3.  There is no primary service-connected disability to which the Veteran's bilateral hip avascular disease is etiologically related to, or aggravated by. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for alcoholism is not warranted.  38 U.S.C. §§ 105, 1131 (2012); 38 C.F.R. § 3.1, 3.301, 3.303 (2017).  
2.  A psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

3.  The criteria for entitlement to service connection for a major depressive disorder, as secondary to alcoholism, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.   The Veteran was also offered an opportunity to testify before the Board, to which he did in November 2016.  

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that he suffers from a psychiatric condition, other than alcoholism, which has been in remission.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims for an acquired psychiatric condition, other than alcoholism and bilateral hip avascular disease.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, claimed as alcoholism.  Specifically, he states that the culture and environment of military service exposed him to alcohol at a high level, resulting in his dependency.  Based on the October 1996 Administrative Decision, the Veteran was abusing drugs and alcohol during service and ultimately confessed to his commanding officer.  During his November 2016 Board hearing, the Veteran asserted that he had struggled from substance abuse prior to entering service, and that he had disclosed his condition upon entry.  However, he was deemed qualified for enlistment.  

A review of the Veteran's enlistment examination dated January 1986 did not document any alcohol related conditions.  A report of medical history provided by the Veteran also did not indicate problems associated with substance abuse.  In fact, the Veteran marked 'no' when asked about alcohol abuse.  A service treatment record dated July 1986 revealed that the Veteran was referred from 'legal' for possible drug dependence and was tested positive for cocaine on three occasions.  During the examination, the Veteran explained that the extended use of cocaine was due to personal problems and now denied current use.  His military personnel record revealed that the Veteran was court martialed for wrongful use of cocaine in December 1987.  Consequently, he was sentenced to confinement for 30 days and was demoted.  Upon separation, the Veteran's examination revealed normal clinical findings of his physical condition but noted drug use.  On his DD-214, the Veteran was discharged an s result of misconduct; commission of a serious offense.  

Regarding alcohol abuse disorder, the service connection entitlement statutes set forth in 38 U.S.C. § 1110 reads, "No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The regulatory provisions of 38 C.F.R. § 3.301 address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301 (a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1 (m).  

The provisions of 38 C.F.R. § 3.301 (d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  

Here, the Veteran self-identifies as a recovering alcoholic, with several years of sobriety.  The Board commends the Veteran on his continuing sobriety, and acknowledges the difficulty in maintaining sobriety.  However, the Veteran stated that he drank alcohol during service, and after, of his own accord.  The Board finds that the Veteran's alcoholism is a result of the Veteran's own willful misconduct in service, thus his claim of compensation is precluded by law.  

Lastly, the record is absent as to any other diagnosed psychiatric condition.  The Veteran's VA treatment records do not document additional mental diagnoses.  A mental status examinations dated December 2013, January, February 2014 noted that the Veteran appeared fully oriented and cooperative.  His mood was good and his affect was full range.  He denied any hallucinations, delusions, or thoughts of harm of self or others.  The physician found no mental disorder, other than 'relationship distress with his spouse.'  
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As demonstrated, the Board finds there is no competent medical evidence of a current psychiatric disorder for which service connection is available.

Turning now to the Veteran's claim for service connection for a bilateral hip vascular disease, secondary to his alcoholism.  In his May 2013 Notice of Disagreement, the Veteran asserts that had it not been for his ongoing alcoholism during service, he would not have suffered avascular necrosis, requiring two hip replacements.  Based on a February 2013 VA treatment record, the Veteran reported that he had a hip replacement in 2005.  He also reported having right hip pain, which was diagnosed as avascular necrosis.  

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).  As discussed above, the Board is denying service connection for alcoholism.  As such, there is no legal basis for secondary service connection, whether it was caused or aggravated by the Veteran's non-service connected alcoholism; therefore, the claim for secondary service connection for bilateral hip avascular disease must be denied as a matter of law because there is no primary service connected disability upon which secondary service connection maybe granted.  See 38 C.F.R. § 3.310 (a).  

As the Veteran has no service-connected disability that may have caused or aggravated his bilateral hip condition, the benefit of the doubt does not apply, and service connection is denied.  

As for direct and presumptive service connection, a  review of the service treatment records does not reveal any complaints or treatment for hip problems.  The Veteran did complaint about bilateral leg pain that was diagnosed as shin splints, but the Veteran did not have a hip replacement until 2005, more than 25 years after separating from service. 

Service connection for a bilateral hip vascular disease is denied on a direct basis, because there is no evidence to show the hip condition was caused by or incurred during active military service.  Service connection is denied on a presumptive basis, because there is not evidence of chronic hip problems within a year of service, and the evidence does not suggest that hip symptomatology has been present since service.

 

ORDER

Service connection for an acquired psychiatric disorder, to include alcoholism is denied. 

Service connection for bilateral hip vascular disease, secondary to alcoholism is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


